Citation Nr: 1017379	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-33 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status post chip fracture of the left elbow. 

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from January 1963 until 
September 1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in 
Jackson, Mississippi, which denied the claim for increase in 
evaluation of the traumatic arthritis of the left knee, but 
granted service connection for post chip fracture of the left 
elbow.

The Board notes that, during the pendency of the appeal, in 
September 2008, the RO increased the Veteran's disability 
rating for the status post chip fracture, left elbow to 10 
percent throughout the entire rating period.  As this 
increase constitutes less than the maximum available benefit, 
it does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Accordingly, the Board will proceed with 
appellate review of the propriety of the assigned rating.

The Veteran had a decision review office (DRO) hearing in 
February 2009; he also had a travel board hearing with the 
undersigned in August 2009.  The transcripts of both of these 
proceedings are associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

A review of the record discloses a need for further 
development prior to final appellate review.  In this regard, 
the Board finds that the Veteran should be afforded a VA 
examination in connection with his claims, for the reasons 
discussed below.

The Veteran asserts that he is unable to work due to his 
service-connected disabilities.  At his March 2008 VA 
examination, the Veteran reported that he worked as a 
facilities manager taking care of maintenance of a school 
building until April 2007 when he retired.  The Veteran 
stated that part of the reason for his retirement was the 
pain in his left knee and left elbow.

The Veteran was afforded a VA medical examination in March 
2009 regarding the current nature of his left knee and left 
elbow disabilities.  The Veteran again reported that he 
stopped working due to multiple medical problems, including 
his service-connected left knee disability, which limited his 
ability to train employees on using maintenance equipment.  
The Veteran reported constant "throbbing and aching" on the 
posterior aspect of his elbow radiating up his left arm to 
his shoulder.  He stated flare-ups occur twice a month with 
unknown precipitating factors.  The Veteran also reported 
constant "throbbing" of his whole knee with daily 
stiffness.  He indicated he has flare-ups once a week 
whenever he walks more than 300 feet at a time or stands for 
more than 5 minutes.  

Upon physical examination, the examiner reported that there 
was no swelling in the left elbow, but there is tenderness on 
palpitation of the olecranon.  There was a full non-painful 
extension.  The examiner noted that there was diffuse 
puffiness and tenderness in the popliteal area of the left 
knee, however there was full extension.  X-rays of both 
disabilities were obtained.  An x-ray of the left elbow 
showed a well maintained elbow joint with a large spur off of 
the olecranon.  An x-ray of the left knee showed severe 
tricompartmental degenerative joint disease.  The examiner 
diagnosed the Veteran as having severe traumatic arthritis of 
the left knee, involving all compartments, as well as status 
post chip fracture of the left elbow with residuals of 
olecranon spur.  The examiner did not, however, explain why 
he could not estimate any additional functional loss that may 
occur during a flare-up without resorting to speculation.  
Thus, the examination report is not adequate for rating 
purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Consequently, the Board finds that it is left with a 
medical record that is inadequate.  

The Board notes that the examination report of record is also 
inadequate as it does not address the Veteran's contention 
that his left elbow and left knee are painful and 
periodically swell.  Accordingly, an additional medical 
opinion is required to address whether there is in any 
increase in disability as a result of the Veteran's 
complaints of pain and swelling regardless of whether he has 
the symptoms at the time of examination.  In order for the 
Board to rely upon a statement that an opinion cannot be 
provided without resort to mere speculation, it must be clear 
that the procurable and assembled data was fully considered 
and the basis for the opinion must be provided by the 
examiner or apparent upon a review of the record.  Jones v. 
Shinseki, 23 Vet. App. 382 (2010).

The medical evidence currently shows that the Veteran has 
knee pain and ambulates with a cane and has painful extension 
of the left elbow.  38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a Veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., should be considered when put 
forth by a Veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the Veteran's reports of pain must be considered in 
conjunction with VA's review of the limitation of motion 
diagnostic codes.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an examination to 
determine the nature and extent of his 
left knee disability and left elbow 
disability.  Ensure that the claims folder 
is made available to the examiner and the 
examiner comments on his/her review of the 
evidence.  The examiner is specifically 
requested to review documentation 
regarding the Veteran's left knee 
disability and the reasons why he retired.  
The examiner is also requested to make all 
appropriate findings regarding limitation 
of motion and loss of function as results 
of the left knee and left elbow 
disabilities, and then render an opinion 
as to whether the Veteran experiences an 
increase in functional impairment as a 
result of pain, instability, fatigue, loss 
of coordination and lack of endurance.  If 
an opinion cannot be provided, the 
examiner is to specifically state why such 
an opinion cannot be rendered without 
resorting to speculation.

Finally, the examiner should render an 
opinion as to whether each disability 
limits the Veteran's ability to perform 
employment activities.  All opinions 
expressed must be supported by complete 
rationale.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


